Citation Nr: 1541586	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-32 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to July 1967.  He died in March 2011.  The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in relevant part, denied the Appellant's claim of entitlement to service connection for the cause of death.  

In December 2013, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a).  The VHS specialist provided his response in March 2014.  In an April 2014 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The Appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a March 2015 Order pursuant to a Joint Motion for Remand (JMR), the Court vacated and remanded the Board's decision.  The matter was remanded by the Board in June 2015 to obtain a medical opinion as to whether the Veteran's alcohol abuse was caused or aggravated by his service-connected posttruamtic stress disorder (PTSD).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of his death, the Veteran was service-connected for PTSD, and residuals of a gunshot wound of his right shoulder and the muscles of his right upper arm.  In an August 2015 statement, the Appellant contended that the Veteran drank for his shoulder pain, and that he said that when he drank he did not think about unpleasant memories.  The Board notes that a November 1988 treatment note discussed the Veteran's anger and frustration with the pain in his right shoulder, and indicated that the Veteran reported that he drank when he was not working to help sleep and relieve the pain.  Although the July 2015 VA medical opinion noted that the most reasonable reading of the Veteran's June 1996 posttraumatic stress disorder (PTSD) examination was that he consumed alcohol to help lessen his physical pain, the medical opinion did not discuss the relationship between the Veteran's alcoholism and his service-connected right shoulder disability.  The July 2015 opinion also stated that the psychologist writing was unable to determine whether or not the Veteran's alcohol dependence was caused or aggravated by PTSD without resorting to speculation because there is no specific empirical evidence indicating a cause-effect relationship between PTSD and alcohol dependence in general, and that professional opinions vary on the issue.  Upon remand, an opinion should be obtained as to whether it is as at least as likely as not that the service-connected residuals of a gunshot wound of his right shoulder and the muscles of his right upper arm, or the service-connected PTSD, caused or aggravated the Veteran's alcoholism, which led to the methanol intoxication  and metabolic encephalopathy that was the cause of his death.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA clinician to review the Veteran's entire claims folder and provide a medical nexus opinion.  The clinician is informed that the Veteran died in March 2011, and that his certificate of death lists metabolic encephalopathy due to methanol intoxication as the cause of his death.  The March 2014 medical opinion found that it is likely that the Veteran ingested methanol with the intention of concealing the extent of his drinking.  The Veteran was service-connected for PTSD, residuals from a gunshot wound of the right shoulder, and residuals of a gunshot wound in the muscles of the right upper arm.  The Appellant contends that the Veteran drank for his shoulder pain.  

The clinician is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's alcohol abuse was caused or aggravated by the Veteran's service-connected residuals of a gunshot wound of his right shoulder and the muscles of his right upper arm or the Veteran's service-connected PTSD.  The clinician is informed that a November 1988 treatment note discussed the Veteran's anger and frustration with the pain in his right shoulder, and indicates that the Veteran reported that he drank when he was not working to help sleep and relieve the pain.  

The examiner must provide a complete rationale for any opinion expressed.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Appellant and her representative with a supplemental statement of the case, and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




